Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2018

                                   No. 04-17-00808-CV

                                      Daniel CRISP,
                                        Appellant

                                             v.

                                       Ismael CLAY,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI10107
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       Appellee’s Motion for Extension of Time to File the Brief is hereby GRANTED. Time is
extended to January 9, 2019.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court